Citation Nr: 0107021	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefit sought 
on appeal.


REMAND

As a preliminary matter, the Board notes that the RO 
characterized the issue on appeal as whether new and material 
evidence had been submitted to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
Board, however, believes the issue should be characterized as 
set forth on the title page of this decision.  In this 
regard, the veteran requested service connection for PTSD in 
August 1997, and was scheduled for a VA examination in 
November 1997.  Although the veteran requested that the 
examination location be changed in a letter received by the 
RO in September 1997, the RO did not respond to the veteran 
and denied his claim for service connection in a rating 
decision dated in November 1997, partly because he did not 
report for the scheduled examination to determine the 
presence of a disability.  The next correspondence from the 
veteran was received by the RO in September 1998.  At that 
time, the veteran requested an examination.  It appears that 
the RO construed that request as a request to reopen the 
veteran's claim for service connection for PTSD.  The Board, 
however, views the veteran's September 1998 correspondence as 
a Notice of Disagreement appealing the denial of service 
connection in the November 1997 rating decision.  Thus, the 
claim currently on appeal is entitlement to service 
connection for PTSD.  Accordingly, this matter must be 
remanded for further development as outlined below.

The evidence of record suggests that the veteran may have 
seen combat while serving in Vietnam from June 1970 to 
December 1971.  His military occupation specialty was in 
light weapons infantry, but his DD-214 does not reflect any 
combat-related decorations.  The veteran reports that he 
received several decorations reflective of his participation 
in combat, but the RO did not seek any supporting 
documentation from the veteran of that allegation or from the 
National Personnel Records Center (NPRC).  The RO simply 
requested a copy of the veteran's DA-20 from the NPRC.  
Furthermore, the RO did not make additional inquiry regarding 
the veteran's DA-20 after being informed that it was not on 
file at the NPRC.  The Board also notes that the veteran's 
service medical records are not associated with the claims 
folder.  Due to the importance of determining this veteran's 
role in the Vietnam conflict, the Board believes that 
additional efforts should be made to obtain the veteran's DA-
20, as well as his service medical records.

The evidence of record also suggests that the veteran has 
been participating in treatment for his alleged PTSD.  The RO 
did not seek to obtain any medical treatment records.  And, 
as stated above, the RO did not respond to the veteran's 
request to have his VA examination originally scheduled for 
November 1997 changed, nor did it ever reschedule such an 
examination.  As such, further development of the medical 
evidence is necessary.

Lastly, the Board observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation deleted the well-grounded claim requirement and 
also sets forth provisions for VA assistance to claimants 
under certain circumstances.  Accordingly, a review of the 
appellant's claim under the new legislation is required 
before the Board may proceed with appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran the names and addresses of all 
health care providers he has seen for 
treatment of a psychiatric disorder since 
discharge from service.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the file any medical 
records identified by the veteran.

2.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  The RO should request from the 
veteran copies of any and all 
documentation to support his claim of 
having received combat-related 
decorations.

4.  The RO should again attempt to obtain 
the veteran's DA-20 as well as the 
veteran's service medical records from 
the NPRC.  

5.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to while in Vietnam.

6.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

7.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



